200 S.W.3d 543 (2006)
Christine S. AMELUNG, Petitioner/Respondent,
v.
Donald E. AMELUNG, Respondent/Appellant.
No. ED 86749.
Missouri Court of Appeals, Eastern District, Division One.
July 25, 2006.
*544 Michael Roy Nack, Clayton, MO, for appellant.
Maia Brodie, Robin L. Kaiser, St. Louis, MO, for respondent.
Before MARY K. HOFF, P.J. and CLIFFORD H. AHRENS, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Donald E. Amelung (Husband) appeals from the judgment dissolving his marriage to Christine S. Amelung (Wife), and, in relevant part, ordering Husband to pay Wife a total of $1,582 for support of the parties' three minor children, ordering Husband to pay Wife maintenance totaling $2,000 per month, and distributing the parties' marital property and debt.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).